UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING (Check One): o Form 10-Kx Form 20-Fo Form 11-Ko Form 10-Qo Form N-SAR For Period Ended: December 31, 2013 o Transition Report on Form 10-K o Transition Report on Form 20-F o Transition Report on Form 11-K o Transition Report on Form 10-Q o Transition Report on Form N-SAR For the Transition Period Ended: Read attached instruction sheet before preparing form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the item(s) to which the notification relates: PART I - REGISTRANT INFORMATION Full Name of Registrant: Intercept Energy Services Inc. Former Name, if Applicable: Global Green Matrix Corp. Address of Principal Executive Office (Street and Number) 600-666 Burrard Street City, State and Zip Code Vancouver, British Columbia, V6C3P6 Canada PART II - Rules 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box, if appropriate) x (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; x (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. 1 PART III - NARRATIVE State below in reasonable detail the reasons why the Form 10-K, 20-F, 11-K, 10-Q, N-SAR, or the transition report or portion thereof, could not be filed within the prescribed time period. (Attach Extra Sheets if Needed). The Registrant hereby represents that it is unable to file its Annual Report on Form 20-F for the period ended December 31, 2013 without unreasonable effort or expense. The Company’s auditor was not able to complete the review of Company’s financial statements within the necessary period of time. The Registrant further represents that the Form 20-F will be filed by no later than the 15th day following the date on which the Form 20-F was due. PART IV - OTHER INFORMATION Name and telephone number of person to contact in regard to this notification. Monita Faris 370-1372 (Name) (Area Code) (Telephone Number) (Email) Monita.faris@gmail.com Have all other periodic reports required under Section 13 or 15(d) of the Securities and Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If the answer is no, identify report(s). x Yeso No (3 Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? oYesx No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. SIGNATURE Intercept Energy Services Inc., a British Columbia, Canada corporation has caused this notification to be signed on its behalf by the undersigned, thereunto duly authorized. Intercept Energy Services Inc. a British Columbia, Canada corporation Date: May 2, 2014 By: /s/ Randy Hayward Randy Hayward President 2
